DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 17 recites “the second oscillation frequency is the same as the first oscillation frequency” at lines 1-2. However, this claim limitation is conflict with “the second oscillation frequency is an integer multiple of the first oscillation frequency” in claim 16 because examiner can select “an integer multiple of the first oscillation frequency” in claim 16.  That is, how is the second oscillation frequency is an integer multiple of the first oscillation frequency and then the second oscillation frequency is the same as the first oscillation frequency? For examining purpose, examiner has interpreted the above claim limitation to “the second oscillation frequency is different from the first oscillation frequency”.
thereon” at lines 11-12. It is unclear the continuous oscillating movement in the first direction has superimposed thereon what structure?  

 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-5, 7-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2017/0282296) in view of Domrose et al. (US 2016/0279706).
 	Regarding claim 1, Kitani et al. discloses “a method for producing at least one portion of a layer of a three-dimensional component” (abstract), the method comprising:
 	“irradiating a powder layer with at least one high-energy beam in a processing field” (abstract, i.e., a layer of the material powder);
 	“moving the at least one high-energy beam in a continuous oscillating movement over the powder layer in a first direction to produce a line-shaped irradiation region in which the powder layer is melted” (fig.5A shows moving the at least one high-energy beam in a continuous oscillating movement over the powder layer in a first direction (i.e., the arrow pointed to the right starting from bottom) to produce a line-shaped irradiation region (i.e., the line-shaped irradiation region defined by the arrow in a first direction) in which the powder layer is melted and abstract teaches layer heating step in which powder layer is melted and paragraph 0002, i.e., powder bed fusion (melting and bonding). Paragraph 0054 and fig.5A discuss the oscillating movement); and
 	“moving the line-shaped irradiation region over the powder layer in a second direction that differs from the first direction to produce the portion of the layer of the three-dimensional component” (fig.5A shows moving the line shaped irradiation region in a second direction (i.e., the arrow pointed to the left starting from bottom) hat differs from the first direction).
 	Kitani et al. is silent regarding wherein “he movements of the at least one high-energy beam in the first and second directions over the powder layer are matched to one another such that positions in the powder layer within the line-shaped irradiation region are scanned at least two times by the high-energy beam.
 	Domrose et al. teaches “the movements of the at least one high-energy beam in the first and second directions over the powder layer are matched to one another” (fig.6 shows examples of oscillation pattern or movement is matched to one another. Examiner can select one of fig.6a or fig.6b for oscillation pattern) such that “positions in the powder layer within the line-shaped irradiation region are scanned at least two times by the high-energy beam” (RL1 and RL 4 is in the line-shaped irradiation region and is scanned at least two times RL1’ and RL2’). Kitani et al. teaches three dimensional manufacturing device. Demrose et al. teaches three dimensional manufacturing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kitani et al. with Domrose et al., by modifying Kitani et al.’s laser processing according 
 	Regarding claim 2, Kitani et al. discloses “the at least one high-energy beam is moved in the processing field with the aid of two scanner mirrors of a scanner device” (figs.1 and 4A shows the laser device 105 emits the energy beam 109 with aid of two scanner mirrors 106m and 116m of a scanner device).
 	Regarding claim 3, Kitani et al. discloses “the at least one high-energy beam is a laser beam, and wherein the three-dimensional component is produced layer-by-layer” (paragraph 0009 teaches laser beam and paragraph 0026 teaches layer by layer) by “selective laser melting or selective laser sintering” (paragraph 0112, i.e., fusing temperate to sinter the relevant material powder thereby performing the three-dimensional manufacturing).
 	Regarding claim 4, Kitani et al. discloses “the at least one powder layer is irradiated by means of the at least one high-energy beam” (fig.1) in “a processing chamber of a processing machine” (101) configured “to produce three-dimensional components by irradiating powder layers” (fig.1, 131 pointed at three-dimensional components by irradiating powder layers), wherein “the processing chamber” (101) has “a carrier for applying the powder layers” (paragraph 0031, i.e., the layer forming unit 104 forms the layer 132 of the material powder 131 as a moving unit 135 containing the material powder … the layer forming unit 104 forms and laminates the layer 132 of the material powder on the laminated base material or the layer).
 	Regarding claim 5, Kitani et al. discloses “the at least one high-energy beam is a laser beam” (paragraph 0024, i.e., a boundary scanning speed of a laser beam).
 	Regarding claim 7, Kitani et al. discloses “the first direction, the second direction, or both the first and second directions, are changed when moving the line-shaped irradiation region over the powder layer” (fig.5A shows the laser beam path in the first direction (i.e., arrow moving to the right), the second direction (i.e., arrow moving to the left) or both, are changed in direction by moving vertically when moving the line-shaped irradiation region over the powder layer).
 	Regarding claim 8, Kitani et al. discloses “a length of the line-shaped irradiation region in the first direction is changes when moving the at least one high energy beam over the powder layer” (fig.5A shows the length of the line shaped irradiation region in the first direction is changes when moving the laser that defines the line shaped irradiation region over the powder layer. Please noted as the laser beam moving in a first direction, the length of the line-shaped irradiation region increases).
 	Regarding claims 11-12, Kitani et al. discloses “each position within the line-shaped irradiation region is scanned at least two times; positions within the line-shaped irradiation region are scanned at least three times.” (fig.1 and fig.4A shows the multiple layers. Paragraph 0045, i.e., laser beam is irradiated onto the surface of the laser … then by repeating such scanning to the plurality of layers 132, it is possible to form the product manufactured object. Figs.1 and 4A shows three layers. It would have been obvious to scan each position in each layer at the line-shaped irradiation region (an area) in order to form desired shape of 3D product). It would have been obvious to one of ordinary skill in the art to have the laser processing at the same position for each layer since the laser scanning is repeated on each powder layer (paragraph 00045 and fig.4A shows three layers) to form a desired shape (paragraph 0046) so that the laser scanning can be performed with same scanning pattern (fig.4A or fig.5A) at the same position for each layer that is overlapping each other. The repeated steps allows the each position within the line-shaped irradiation region (the region refers an area having powder layers overlapping each other) is scanned many times in order to form desired shape of 3D object.
 	Regarding claim 13, Kitani et al. discloses “the at least one high-energy beam is moved at a constant velocity over the powder layer during the continuous oscillating movement in the first direction” (paragraph 0088, i.e., the main scanning speed was set to 200 mm/sec.  The scanning speed which is a constant velocity at the first direction.  Fig.5A shows the first direction or main scanning direction (the arrow to the right) at a main scanning speed while performing continuous oscillating movement in the first direction).
 	Regarding claim 14, Kitani et al. discloses “a power of the at least one high-energy beam at two reversing points of the continuous oscillating movement is reduced in relation to a power of the at least one high-energy beam between the two reversing points of the continuous oscillating movement” (fig.5A shows the at least one high-energy beam at two reversing points (301 and 302 each can have multiple points) of the continuous oscillating movement. Fig.9A shows 301 can have a point having a low power output at 100 W and 302 can have a point having a high power output at 200 W).
 	Regarding claim 15, Kitani et al. discloses “the continuous oscillating movement in the first direction has superimposed” (fig.4A and Fig.5A shows the continuous oscillating movement in the first direction is placed over on the powder layer) thereon “a further continuous oscillating movement in the second direction that differs from the first” (fig.5A shows a further continuous oscillating movement in the second direction (the arrow pointed to left) that differs from the first).
 	




 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2017/0282296) in view of Domrose et al. (US 2016/0279706) as applied in claims 1-5, 7-8 and 11-15 above, and further in view of Ferrar et al. (US 2016/0114432).
 	Regarding claim 6, Kitani et al. discloses the at least one high-energy beam is moved over the powder layer in the first direction with an oscillating movement to produce the line-shaped irradiation region.
 	Kitani et al. is silent regarding the at least one high-energy beam comprise at least two high-energy beams.
 	Ferrar et al. teaches “the at least one high-energy beam comprise at least two high-energy beams, which are moved over the powder layer in the first direction with an oscillating movement to produce the line-shaped irradiation region” (fig.1 shows at least two laser beams are moved over the powder layer in the first direction with an oscillating movement to produce the line-shaped irradiation region). Kitani et al. teaches the three dimensional laser processing apparatus comprise one laser beam. Ferrar et al. teaches the three dimensional laser processing apparatus comprise two laser beams. It would have been obvious to one of ordinary skill in the art at the time the invention was .
 	

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2017/0282296) in view of Domrose et al. (US 2016/0279706) as applied in claims 1-5, 7-8 and 11-15 above, and further in view of Romano et al. (US 10,661,341).
 	Regarding claim 9, Kitani et al. discloses “a velocity of the high-energy beam during the oscillating movement in the first direction” (laser beam moving in right direction) and “a velocity of the high-energy beam during the movement of the line-shaped irradiation region in the second direction” (the laser beam moving in left direction). 
 	Kitani et al. is silent regarding the velocity of the high-energy beam during the oscillating movement in the first direction is at least ten times greater than a velocity of the high-energy beam during the movement of the line-shaped irradiation region in the second direction.
 	Romano et al. teaches the velocity of the high-energy beam is adjustable (col.58 at lines 28-43, i.e., 50 millimeters per second (mm/sec) … 500 mm/sec … 50000 mm/sec).  Kitani et al. teaches the three dimensional laser processing apparatus with a laser scanning speed. Ferrar et al. teaches the three dimensional laser processing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2017/0282296) in view of Domrose et al. (US 2016/0279706) as applied in claims 1-5, 7-8 and 11-15 above, and further in view of Pavlov et al. (US 2015/0198052).
	Regarding claims 16, Kitani et al. discloses “the oscillating movement in the first direction is implemented at a first oscillation frequency and wherein the further oscillating movement in the second direction is implemented at a second oscillation frequency” (fig.5A shows the oscillating movement in the first direction toward right at a first oscillation frequency and the oscillating movement in the second direction toward left at a second oscillation frequency). 
 	Kitani et al. is silent regarding the second oscillation frequency either is the same as the first oscillation frequency or is an integer multiple of the first oscillation frequency.
 	Pavlov et al. teaches wherein the second oscillation frequency either is the same as the first oscillation frequency” (abstract, i.e., the movement of the laser beam is made of a superimposed oscillation with a determined frequency. See figs.4a-4d shows the scanning path can be at the same frequency) or is an integer multiple of the first oscillation frequency. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kitani et al. with Pavlov et al., by modifying Kitani’s oscillation frequency according to Pavlov et al.’s oscillation frequency, to provide uniform irradiation of powder and optimized solidification conditions (para.0040) as taught by Pavlov et al.  One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of uniform irradiation of powder and optimized solidification conditions (para.0040) as taught by Pavlov et al.  
Regarding claims 17, modified Kitani et al. discloses “the second oscillation frequency is the same as the first oscillation frequency” (Pavlov et al., i.e., abstract, i.e., the movement of the laser beam is made of a superimposed oscillation with a determined frequency. See figs.4a-4d shows the scanning path can be at the same frequency).
 	Regarding claims 18, modified Kitani et al. discloses “a phase shift between the oscillating movement in the first direction and the further oscillating movement in the second direction lies at 90°” (Fig.5A shows the oscillation movement from bottom to top and the second direction initiated at the end of the first direction from the bottom then the second direction beings to oscillate toward left, the beginning of second oscillating movement lies at 90 degrees with respect to the end of the first oscillating movement because beginning of the second oscillation movement is right above the first oscillation movement)


 	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2017/0282296) in view of Domrose et al. (US 2016/0279706) as applied in claims 1-5, 7-8 and 11-15 above, and further in view of Wescott et al. (US 2012/0132627).
	Regarding claims 16, Kitani et al. discloses “the oscillating movement in the first direction is implemented at a first oscillation frequency and wherein the further oscillating movement in the second direction is implemented at a second oscillation frequency” (fig.5A shows the oscillating movement in the first direction toward right at a first oscillation frequency and the oscillating movement in the second direction toward left at a second oscillation frequency). 
either is the same as the first oscillation frequency or is an integer multiple of the first oscillation frequency.
 	Wescott et al. teaches wherein “the second oscillation frequency either is the same as the first oscillation frequency” (fig.1 shows the laser processing back and forth for forming the layers and fig.2a shows one of the embodiment that the oscillation frequency is at 10 Hz) or is an integer multiple of the first oscillation frequency”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kitani et al. with Wescott et al., by modifying Kitani’s oscillation frequency according to Wescott et al.’s oscillation frequency, to provide modulated laser beam substantially constant thickness of substrate surface (para.0030) and enable amount of heat applied to the powder to be accurately and precisely controlled (para.0005) as taught by Wescott.
 	Regarding claims 17, modified Kitani et al. discloses “the second oscillation frequency is the same as the first oscillation frequency” (Pavlov et al., i.e., abstract, i.e., the movement of the laser beam is made of a superimposed oscillation with a determined frequency. See figs.4a-4d shows the scanning path can be at the same frequency).
 	Regarding claims 18, modified Kitani et al. discloses “a phase shift between the oscillating movement in the first direction and the further oscillating movement in the second direction lies at 90°” (Fig.5A shows the oscillation movement from bottom to top and the second direction initiated at the end of the first direction from the bottom then the second direction beings to oscillate toward left, the beginning of second oscillating movement lies at 90 degrees with respect to the end of the first oscillating movement because beginning of the second oscillation movement is right above the first oscillation movement).

	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2017/0282296) in view of Wescott et al. (US 2012/0132627).
 	Regarding claim 20, Kitani et al. discloses “a method for producing at least one portion of a layer of a three-dimensional component” (abstract), the method comprising:
 	“irradiating at least one powder layer with at least one high-energy beam in a processing field” (abstract, i.e., a layer of the material powder);
 	“moving the at least one high-energy beam in a continuous oscillating movement over the powder layer in a first direction to produce a line-shaped irradiation region in which the powder layer is melted” (fig.5A shows moving the at least one high-energy beam in a continuous oscillating movement over the powder layer in a first direction (i.e., the arrow pointed to the right starting from bottom) to produce a line-shaped irradiation region (i.e., the line-shaped irradiation region defined by the arrow in a first direction) in which the powder layer is melted and abstract teaches layer heating step in which powder layer is melted and paragraph 0002, i.e., powder bed fusion (melting and bonding). Paragraph 0054 and fig.5A discuss the oscillating movement); and
 	“moving the line-shaped irradiation region over the powder layer in a second direction that differs from the first direction to produce the portion of the layer of the three-dimensional component” (fig.5A shows moving the line shaped irradiation region in a second direction (i.e., the arrow pointed to the left starting from bottom) hat differs from the first direction),
 wherein “the continuous oscillating movement in the first direction has superimposed thereon a further continuous oscillating movement in the second direction fig.5A shows the first oscillating movement toward right and superimposed on the powder layer, and the second oscillating movement toward left).
“wherein the oscillating movement in the first direction is implemented at a first oscillation frequency, wherein the further continuous oscillating movement in the second direction is implemented at a second oscillation frequency” (fig.5A shows the oscillating movement in the first direction having a first oscillation frequency and the oscillating movement in the second direction is implemented at a second oscillation frequency).
 Kitani et al. is silent regarding the second oscillation frequency either is the same as the first oscillation frequency or is an integer multiple of the first oscillation frequency.
 	Wescott et al. teaches wherein “the second oscillation frequency either is the same as the first oscillation frequency” (fig.1 shows the laser processing back and forth for forming the layers and fig.2a shows one of the embodiment that the oscillation frequency is at 10 Hz) or is an integer multiple of the first oscillation frequency”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kitani et al. with Wescott et al., by modifying Kitani’s oscillation frequency according to Wescott et al.’s oscillation frequency, to provide modulated laser beam substantially constant thickness of substrate surface (para.0030) and enable amount of heat applied to the powder to be accurately and precisely controlled (para.0005) as taught by Wescott.
Regarding claims 21, modified Kitani et al. discloses “a phase shift between the oscillating movement in the first direction and the further oscillating movement in the second direction lies at 90°” (Kitani et al., Fig.5A shows the oscillation movement from bottom to top and the second direction initiated at the end of the first direction from the bottom then the second direction beings to oscillate toward left, the beginning of second oscillating movement lies at 90 degrees with respect to the end of the first oscillating movement because beginning of the second oscillation movement is right above the first oscillation movement)







    PNG
    media_image1.png
    1039
    1057
    media_image1.png
    Greyscale



Response to Arguments
 	Applicant's arguments filed on 11/30/2020 have been fully considered but they are not persuasive. 
(1) The amendment to claim 1 changed the scope of invention. For example “a wherein the movements of the at least one high-energy beam in the first and second directions over the powder layer are matched to one another such that positions in the powder layer within the line-shaped irradiation region are scanned at least two times by the high-energy beam.” 
	(2) Applicant argues “Allowable subject matter …. Applicant thanks the Examiner for acknowledging that claim 16 would be allowable if rewritten in independent form” on page 7 of remark.
 	In response, the allowable subject matter has been withdrawn because amendment to claim 16 changed the scope of invention. 
 	(3) Applicant argues “35 USC 102a …” on pages 8-10.
 	In response, amendment to claim 1 changed the scope of invention. Thus, 102a rejections have been withdrawn. 
 	(4) Applicant argues “35 USC 103a … applicant respectfully submits that non of Ferrar, Lohner, or Romano describe the new element of amended claim 1, namely that the movements … the velocities of the at least one high energy beam in the first and second directions are matched to one another …” on page 10 of remark.
 	In response, examiner respectfully disagrees because the claim does not say velocities are matched to one another. The movement of laser beam in the first and second directions are matched one another can be the oscillation pattern/movement are matched one another. Please see above rejection for explanation.



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761